UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of July 2012 Commission File Number: 001-50113 GOLAR LNG LIMITED (Translation of registrant's name into English) Par-la-Ville Place 14 Par-la-Ville Road Hamilton HM 08 Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ]. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ]. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 99.1 is the Operating and Financial Review for the three months ended March 31, 2012 and the unaudited condensed consolidated interim financial statements of Golar LNG Limited (the "Company" or "Golar") as of and for the three months ended March 31, 2012. The information contained in this Report on Form 6-K is hereby incorporated by reference into the Company's registration statement on Form F-3 ASR (File no. 333-175376), which was filed with the U.S. Securities and Exchange Commission on July 6, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLAR LNG LIMITED. (Registrant) Date: July 5, 2012 By: /s/ Brian Tienzo Name: Brian Tienzo Title: Chief Financial Officer Golar Management Ltd. (Principal Financial Officer) Exhibit 99.1 UNAUDITED CONDENSED INTERIM FINANCIAL REPORT Forward Looking Statements This report and any other written or oral statements made by the Company or on its behalf may include forward-looking statements, which reflect its current views with respect of future events and financial performance. When use in this report, the words "believe", "anticipate", "intend", "estimate", "forecast", "project", "plan", "potential", "will", "may", "should", "expect", and similar expressions identify forward-looking statements. The forward-looking statements in this report are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitations, management's examination of historical operating trends, data contained in the Company's record and other data available for third parties. Although the Company believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies, which are difficult or impossible to predict and are beyond its control, the Company cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein and in the documents incorporated by reference herein, important factors that, in the Company's view, could cause actual results to differ materially from those discussed in the forward looking statements include among other things: · inability of the Company to obtain financing for the newbuilding vessels on terms acceptable to it or at all: · changes in demand for natural gases; · material decline or prolonged weakness in rates for liquefied natural gas, or LNG, carriers; · changes in demand for natural gas generally or in particular regions; · adoption of new rules and regulations applicable to LNG carriers and floating storage and regasification units, or FSRU's; · actions taken by regulatory authorities that may prohibit the access of LNG carriers or FSRUs to various ports; · inability of the Company to achieve successful utilization of its expanded fleet and inability to expand beyond the carriage of LNG; · increases in costs including among other things crew wages, insurance, provisions, repairs and maintenance; · changes in general domestic and international political conditions; · the current turmoil in the global financial markets; · ability of the Company to timely complete its FSRU conversions; · failure of shipyards to comply with delivery schedules on a timely basis or at all; and · other factors listed from time to time in registration statements, reports and other materials that the Company has filed with or furnished to the U.S. Securities and Exchange Commission, or the Commission. The Company cautions readers of this report not to place undue reliance on these forward-looking statements, which speak only as of their dates.Hence forward looking statements are not guarantees of the Company's future performance, and actual results and future developments may vary materially from those projected in the forward looking statements. All forward-looking statements included in this report are made only as of the date of this report and the Company assumes no obligation to update any written or oral forward-looking statements made by it or on its behalf as a result of new information, future events or other factors. 1 The following is a discussion of our financial condition and results of operations for the three months ended March 31, 2012 and 2011.Unless otherwise specified herein, references to "the Company", "we", "us", and "our", shall include Golar LNG Limited and its subsidiaries.You should read the following discussion and analysis together with the financial statements and related notes included elsewhere in this report.For additional information relating to management's discussion and analysis of financial condition and results of operation, please see our annual report on Form 20-F for the year ended December 31, 2011, which was filed with the Commission, on April 30, 2012. Overview We are a mid-stream LNG company engaged primarily in the transportation, regasification and liquefaction and trading of LNG.We are engaged in the acquisition, ownership, operation and chartering of LNG carriers and FSRUs through our subsidiaries and the development of LNG projects. As of the date of this report, we operated a fleet of 13 vessels consisting of nine LNG carriers and four FSRUs.We lease three vessels under long-term financial leases, own nine vessels and have a 60% ownership interest in another LNG carrier through a joint arrangement with the Chinese Petroleum Corporation, the Taiwanese state oil and gas company.In addition, we have firm contracts for the construction of 13 newbuilding vessels, which are scheduled to be delivered to us between 2013 and early 2015. Eleven of our newbuilding vessels are being constructed at Samsung Heavy Industries Co., Ltd and two of our newbuilding vessels are being constructed at Hyundai Samho Heavy Industries Co., Ltd. Recent and other developments During the three months ended March 31, 2012, the Company issued 0.1 million new common shares in connection with the exercise of the same number option.Following the exercise of these options,0.8 million options remain outstanding. As at the March 31, 2012 there were 80.3 million common shares outstanding excluding the common shares underlying the outstanding options. In April 2012, we completed the reactivation of both, the Hilli and the Gandria.The aggregate reactivation costs for both vessels were approximately $30 million. In April 2012, the Nusantara Regas Satu (formerly Khannur) completed its FSRU retrofitting.The Nusantara Regas Satu was delivered to its charterer, PT Nusantara Regas (or Nusantara Regas), in early May 2012 and, upon its acceptance, will operate under a charter with an initial term expiring at the end of 2022. On April 30, 2012, the Board of Directors of our majority owned subsidiary, Golar Partners declared a quarterly cash distribution of $0.43 per unit, or $17.1 million in respect of the three months ended March 31, 2012. The cash dividend, of which we received $11.2 million, was paid on May 16, 2012 to all unitholders of record as of the close of business on May 9, 2012. In May 2012, we declared a quarterly cash dividend of $0.35 per share in respect of the three months ended March 31, 2012, which was paid on June 27, 2012 to shareholders of record on June 13, 2012. On June 18, 2012, the Company obtained shareholder approval at a Special General Meeting to delist the Company's Common Stock from the Oslo Stock Exchange ("OSE"). 2 Operating and Financial Review Three month period ended March 31, 2012 compared with the three month period ended March 31, 2011 Vessels operations segment Three Months Ended March 31, Change % Change (in thousands, $USD, except average daily TCE) Operating revenue 23 % Vessel operating expenses 99 % Voyage expenses ) %) Administrative expenses 6 % Depreciation and amortization 15 % Operating income 7 % Gain on business acquisition - % Gain on sale of available-for-sale securities - ) %) Interest income 72 16 % Interest expense ) ) (9 %) Other financial items ) ) ) % Income taxes % Equity in net earnings (losses) of investees 6 ) %) Net income 24 % Non-controlling interests ) ) % Average daily TCE (to the closest $100) (1) 12 % TCE is a non-GAAP financial measure. See the section of this report entitled "Non-GAAP measures" for a discussion of TCE. Operating revenues: Total operating revenues increased by $15.6 million to $83.1 million for the three months ended March 31, 2012 compared to the same period in 2011. The increase was primarily due to the overall improvement in charter rates and utilization rates for the Company's vessels trading on the spot market. Accordingly, this resulted in higher average daily TCEs of $90,500 for the three months ended March 31, 2012 compared to $80,700 for the same period in 2011.In addition, the Gimi earned revenues following its reactivation in September 2011 during the three months ended March 31, 2012.The Gimi earned no revenues for the comparable period in 2011 when it was in lay up. Vessel operating expenses:Vessel operating expenses increased by $13.9 million to $27.9 million for the three months ended March 31, 2012 as compared to the same period in 2011.The increase was primarily due to the expensed reactivation costs of $11.3 million incurred in connection with the mobilization of the Hilli and the Gandria during the first quarter of 2012.There were no comparable costs in the same period in 2011.In addition, vessel operating expenses of $1.4 million were incurred by the Gimi during the quarter ended March 31, 2012 following its reactivation in September 2011 compared to only $0.3 million for the same period in 2011 when the Gimi was in lay up. Voyage expenses: Voyage expenses decreased by $3.1million to $0.7 million for the three months ended March 31, 2012 compared to the same period in 2011.The decrease was primarily due to all of our vessels being on-hire during the first quarter of 2012 compared to 2011 when the Company's vessels experienced periods of commercial waiting time where we were liable for fuel costs. Administrative expenses:Administrative expenses amounted to $6.0 million for the three months ended March 31, 2012, which was broadly consistent with the same period in 2011. Depreciation and Amortization: Depreciation and amortization increased by $2.7 million for the three months ended March 31, 2012 primarily due to depreciation of the capitalized Gimi reactivation costs.In addition, we incurred depreciation on the Gandria following our acquisition of the remaining 50% interest in Bluewater Gandria in January 2012. There were no comparable costs incurred in the same period in 2011 as we previously equity accounted for our interest in Bluewater Gandria. 3 Gain on business acquisition: Gain on business acquisition of $4.1 million for the three months ended March 31, 2012 was primarily due to the gain arising from the acquisition of the remaining 50% interest in Bluewater Gandria in January 2012.There was no gain for the comparable period in 2011.The gain on business acquisition comprises of the following: Gain on remeasurement (a) Gain on bargain Less: Acquisition related costs ) Total gain on acquisition of Bluewater Gandria Interest income:Interest income for the three months ended March 31, 2012 remains minimal and consistent with the same period in 2011. Interest income was generated from restricted cash balances in respect of debt and lease arrangements. Interest expense:Interest expense decreased by $0.7 million to $6.6 million for the three months ended March 31, 2012 compared to the same period in 2011. In principle, interest expense has increased compared to the same period in 2011 primarily due to (i) an increase of $1 million in interest expense arising from the issuance of $250 million of convertible bonds in March 2012; (ii) $1.1 million of interest incurred on the revolving credit facility from a company related to our major shareholder, World Shipholding Ltd, or World Shipholding; and (iii) the effects of an increase in LIBOR.However, the increase was more than offset by an overall increase in the capitalization of deemed interest costs of $3.1 million in respect of our newbuilds and retrofitting of FSRUs for the three months ended March 31, 2012. Other financial items:Other financial items for the three months ended March 31, 2012 and 2011 were a loss of $2.6 million and $nil, respectively. This was primarily due to: Net realized and unrealized gains (losses) on interest rate swap agreements: Net realized and unrealized gains (losses) on interest rate swaps decreased $1.4 million representing a loss of $1 million for the three months ended March 31, 2012 as compared to the same period in 2011, which is set forth in the table below: Three months ended March 31 (in thousands of $) Change % Change Unrealized mark-to-market gains for interest rate swaps ) %) Realized losses – interest rate settlements ) ) ) (5 %) ) 411 ) %) As of March 31, 2012, we have an interest rate swaps portfolio with a notional value of $891.7 million, of which we hedge account for approximately 49% of these swaps.Accordingly, an additional $1.5 million unrealized gain was accounted for as a change in other comprehensive income, which would have otherwise been recognized in earnings for the three months ended March 31, 2012.A factor contributing to the net unrealized and realized loss of $1 million for the three months ended March 31, 2012 was our entry into new interest rate swap agreements since March 31, 2011 with an initial nominal value of $285.9 million. During the three months ended March 31, 2012 and 2011 we recognized in earnings a $0.1 million net gain and $0.1 million net loss, respectively, relating to the ineffective portion of interest rate swap arrangements. Net foreign exchange gains and loss on retranslation of lease related balances including the Golar Winter lease currency swap mark-to-market gains and losses: Foreign exchange gains and losses arise as a result of the retranslation of our capital lease obligations, the cash deposits securing these obligations and the movement in the fair value of the currency swap used to hedge the Golar Winter lease. We incurred an unrealized net foreign exchange loss of $0.7 million and an unrealized foreign exchange gain of $0.3 million for the three months ended March 31, 2012 and 2011, respectively. The net foreign exchange loss for the three months ended March 31, 2012 is principally due to the difference between the retranslation of the Golar Winter lease and the fair value of the related currency swap. Other items represent, among other things, bank charges, the amortization of debt related expenses, financing arrangement fees and foreign currency differences arising on retranslation of foreign currency balances. 4 Income taxes: Income taxes relate primarily to the taxation of the Company's United Kingdom based vessel operating companies and our Brazilian subsidiary established in connection with our Petrobras long-term charters. The increase of $0.7 million to a net income tax credit of $1.2 million for the three months ended March 31, 2012 is mainly attributable to the amortization of the tax gains arising on the intergroup transfers of long-term assets specifically the Golar Freeze and the Golar Spirit which occurred in March 2011. Net income:As a result of the foregoing, we earned net income of $25 million and $20.1 million for the three months ended March 31, 2012 and 2011, respectively. Non-controlling interests: (in thousands of $) Change Change Golar Mazo ) ) ) 4 % Golar Energy - ) %) Golar Partners ) - ) %) Total non-controlling interests ) ) %) CPC Corporation, Taiwan has a 40% ownership of interest in the Golar Mazo. In 2011, we acquired the remaining 39% interest in Golar Energy that was held by private investors and in July 2011 we delisted its shares from the Oslo Axess. In April 2011, we completed an initial public offering ("IPO") of Golar Partners, our majority owned subsidiary.As at March 31, 2012, private investors held a 35% non-controlling interest in Golar Partners. LNG trading commodity segment The Company commenced a new LNG trading business through its wholly-owned subsidiary Golar Commodities Limited, or Golar Commodities, in September 2010. Three months Ended March 31, Change % Change (in thousands, $USD) Administrative expenses ) %) Depreciation and amortization 15 14 % Other operating gains and losses 16 ) %) Operating loss ) %) Net financial expenses - 6 (6 ) %) Net loss ) %) The total loss for Golar Commodities for the three months ended March 31, 2012 and 2011 amounted to $0.6 million and $6.3 million, respectively.Administrative expenses decreased by $2.1 million to $0.5 million for the three months ended March 31, 2012 compared to the same period in 2011.This was primarily due to our decision in the third quarter of 2011 to reduce the trading activities of Golar Commodities in response to unfavorable market conditions and until such time opportunities in this sector improves. The remaining $nil and $3.6 million represent trading losses, inclusive of unrealized market-to-market valuation losses as at March 31, 2012 and 2011, respectively.All trades entered into to date have now been closed. Liquidity and Capital Resources As of March 31, 2012, we had cash and cash equivalents including restricted cash of $341.2 million.Our restricted cash balances contribute to our short and medium term liquidity as they are used to fund payment of certain loans which would otherwise be paid out of our cash balances.Our outstanding long-term debt and lease obligations as of March 31, 2012 amounted to $993.8 million and $412.4 million, respectively.As of March 31, 2012, we have undrawn facilities of $160 million with a company related to our major shareholder, World Shipholding.Subsequently, the facility was reduced to $120 million. 5 Our medium and long term liquidity requirements include funding the investments for our newbuilds and repayment of long-term debt balances.We have entered into 13 newbuild contracts with a total combined cost of $2.7 billion with scheduled deliveries of five vessels in 2013, seven in 2014 and the remainder in 2015. As of March 31, 2012, $2.4 billion of our newbuilding contractual commitments were outstanding. Sources of funding for our medium and long-term liquidity requirements include new loans, refinancing of existing arrangements, public and private debt or equity offerings in Golar LNG Limited or our NASDAQ listed subsidiary, Golar Partners. During March 2012, we successfully completed a private placement offering for convertible bonds for gross proceeds of $250 million.We may also enter into financing arrangements with our related parties, such as World Shipholding (including its related companies) to provide intermediate financing for capital expenditures until longer-term financing is obtained, at which time we will use all or a portion of the proceeds from the longer-term financings to repay outstanding amounts due under these arrangements. Cash flow Net cash generated from operating activities decreased by $16.5 million to $7.8 million for the three months ended March 31, 2012 compared to $24.3 million for the same period in 2011. This was primarily due to the drydocking costs incurred in relation to the reactivation of both the Hilli and the Gandria.These were partially offset by improved earnings due to the overall improvement in charter rates and utilization rates for our vessels trading on the spot market. Net cash used in investing activities was $159.2 million for the three months ended March 31, 2012, compared to $20.4 million for the same period in 2011. The increase of $138.8 million in the three months ended March 31, 2012 was principally due to the installment payments in respect of our newbuildings and additions to vessels and equipment relating to the FSRU retrofitting of the Nusantara Regas Satu.In addition, we acquired the remaining 50% equity interest in the Bluewater Gandria. Net cash provided by financing activities was $192.3 million for the three months ended March 31, 2012, compared to net cash used of $39.9 million for the same period in 2011. The increase of $232.2 million was principally due to the receipt of net proceeds of $246.6 million, received in respect of the issuance of convertible bonds during the first quarter of 2012 offset by higher cash dividend payments due to the settlement of $21 million of unpaid dividends relating to earlier periods due to World Shipholding in March 2012. NON-GAAP measures Time Charter Equivalent The average time charter equivalent, or TCE, rate of our fleet is a measure of the average daily revenue performance of a vessel.For time charters, this is calculated by dividing total operating revenues, less any voyage expenses, by the number of calendar days minus days for scheduled off-hire.Under a time charter, the charterer pays substantially all of the vessel voyage related expenses.However, we may incur voyage related expenses when positioning or repositioning vessels before or after the period of a time charter, during periods of commercial waiting time or while off-hire during drydocking.TCE rate is a standard shipping industry performance measure used primarily to compare period-to-period changes in an entity's performance despite changes in the mix of charter types (i.e., spot charters, time charters and bareboat charters) under which the vessels may be employed between the periods.We include average daily TCE, a non-GAAP measure, as we believe it provides additional meaningful information in conjunction with total operating revenues, the most directly comparable GAAP measure, because it assists our management in making decisions regarding the deployment and use of its vessels and in evaluating their financial performance.Our calculation of TCE may not be comparable to that reported by other entities. The following table reconciles our total operating revenues to average daily TCE. (in thousands of $USD except number of days and average daily TCE) Three months ended March 31, Total operating revenues Voyage expenses Calendar days less scheduled off-hire days Average daily TCE (to the closest $100) 6 GOLAR LNG LIMITED AND ITS SUBSIDIARIES INDEX TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PAGE Unaudited Condensed Consolidated Statements of Income for the three months ended March 31, 2012 and 2011 and for the year ended December 31, 2011 F-2 Unaudited Condensed Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 and 2011 and for the year ended December 31, 2011 F-3 Unaudited Condensed Consolidated Balance Sheets as of March 31, 2012 and for the year ended December 31, 2011 F-4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 for the year ended December 31, 2011 F-5 Unaudited Condensed Consolidated Statements of Changes in Equity for the three months ended March 31, 2012 and 2011 and for the year ended December 31, 2011 F-7 Notes to the Unaudited Condensed Consolidated Financial Statements F-8 F-1 GOLAR LNG LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands of $) Jan-Mar Jan-Mar Jan - Dec Operating revenues Vessel operating expenses Voyage and charterhire expenses Administrative expenses Depreciation and amortization Impairment of long-term assets - - Total operating expenses Other operating gains and losses ) ) ) Operating income Gain on business acquisition (note 12) - - Gain on sale of available-for-sale-securities - Financial income (expenses) Interest income Interest expense ) ) ) Other financial items ) ) ) Net financial expenses ) ) ) Income before taxes, equity in net earnings of associates and non-controlling interests Taxes Equity in net earnings (losses) of investees 6 ) ) Net income Net (income) loss attributable to non-controlling interests ) ) Net income attributable to Golar LNG Ltd Basic and diluted earnings per share ($) $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements F-2 GOLAR LNG LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands of $) Jan-Mar Jan-Mar Jan-Dec Net income Other comprehensive income (loss): Losses associated with pensions (net of tax) - - ) Unrealized net gain on qualifying cash flow hedging instruments Other comprehensive income (loss) ) Comprehensive income Comprehensive income attributable to: Stockholders of Golar LNG Limited Non-controlling interests ) The accompanying notes are an integral part of these condensed consolidated financial statements. F-3 GOLAR LNG LIMITED UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (in thousands of $) Mar-31 Dec-31 ASSETS Current Cash and cash equivalents Restricted cash and short-term investments Other current assets Amounts due from related parties 91 Total current assets Non-current Restricted cash Equity in net assets of non-consolidated investees Newbuildings Vessels and equipment, net Other long-term assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Current portion of long-term debt Current portion of capital lease obligations Other current liabilities Amounts due to related parties Total current liabilities Long-term Long-term debt Long-term debt to related parties Obligations under capital leases Other long-term liabilities Equity Stockholders' equity Non-controlling interests Total liabilities and stockholders' equity The accompanying notes are an integral part of these condensed consolidated financial statements. F-4 GOLAR LNG LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASHFLOWS (in thousands of $) Jan-Mar Jan-Mar Jan-Dec OPERATING ACTIVITIES Netincome Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred tax benefits on intragroup transfers ) ) ) Amortization of deferred charges Undistributed net earnings (losses) of non-consolidated investee (6 ) Drydocking expenditure ) ) ) Stock-based compensation Gain on business acquisition (note 12) ) - - Gain on available-for-sale-securities - ) ) Trade accounts receivable ) Inventories ) Prepaid expenses, accrued income and other assets ) ) ) Amount due from/to related companies ) Trade accounts payable ) ) Accrued expenses Interest element included in capital lease obligations 22 Unrealized foreign exchange loss/(gain) Impairment of long-term assets - - Other current and long-term liabilities ) ) ) Net cash provided by operating activities The accompanying notes are an integral part of these condensed consolidated financial statements. F-5 GOLAR LNG LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASHFLOWS (CONTINUED) (in thousands of $) Jan-Mar Jan-Mar Jan-Dec INVESTING ACTIVITIES Additions to vessels and equipment ) ) ) Additions to newbuildings ) - ) Investment in subsidiary, net of cash acquired (note 12) ) - - Additions to unlisted investments - ) ) Placement of long-term restricted cash - - ) Proceeds from sale of investments in available-for-sale securities - Restricted cash and short-term investments ) ) ) Net cash used in investing activities ) ) ) FINANCING ACTIVITIES Proceeds from short-term debt - - Proceeds from long-term debt - - Proceeds from long-term debt to related parties - Repayments of obligations under capital leases ) ) ) Repayments of long-term debt ) ) ) Repayments of long-term debt to related parties ) - - Repayments of short-term debt - - ) Financing costs paid ) - - Cash dividends paid ) ) ) Acquisition of non-controlling interest - - ) Non-controlling interest dividends ) ) ) Proceeds from exercise of share options (including disposal of treasury shares) Proceeds from issuance of equity in subsidiaries to non-controlling interests - Net cash provided by (used in) financing activities ) Netincrease (decrease)in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period The accompanying notes are an integral part of these condensed consolidated financial statements. F-6 GOLAR LNG LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (in thousands of $) Share Capital Treasury Shares Additional Paid in Capital Contributed Surplus Accumulated Other Comprehensive loss Accumulated Retained Earnings Total before Non- Controlling Interests Non- Controlling Interests Total Equity Balance at December 31, 2010 Net income - Grant of share options - Other comprehensive income - Dividends - Non-controlling interest dividends - Disposal of treasury shares - Exercise of share options - - - Balance at March 31, 2011 - (in thousands of $) Share Capital Treasury Shares Additional Paid in Capital Contributed Surplus Accumulated Other Comprehensive loss Accumulated Retained Earnings Total before Non- Controlling Interest Non- Controlling Interest Total Equity Balance at December 31, 2011 - Net income - Dividends - Share options charge - Issuance of convertible bonds (note 8) - Non-controlling interest dividends - Exercise of share options 62 - Other comprehensive income - Balance at March 31, 2012 - The accompanying notes are an integral part of these condensed consolidated financial statements. F-7 GOLAR LNG LIMITED NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 1.GENERAL Golar LNG Limited (the "Company" or "Golar") is a mid-stream LNG company engaged primarily in the transportation, regasification and liquefaction and trading of LNG.The Company is engaged in the acquisition, ownership, operating and chartering of LNG carriers and FSRUs through its subsidiaries and the development of LNG projects.Golar was incorporated in Hamilton, Bermuda on May 10, 2001 for the purpose of acquiring the liquefied natural gas ("LNG") shipping interests of Osprey Maritime Limited, which was owned by World Shipholding Limited ("World Shipholding"), a company indirectly controlled by Trusts established by John Fredriksen for the benefit of his immediate family. Mr. Fredriksen is a Director, the Chairman and President of Golar. As of March 31, 2012 and December 31, 2011, World Shipholding owned 45.81% of Golar. 2.ACCOUNTING POLICIES Basis of accounting The condensed consolidated interim financial statements are prepared in accordance with accounting principles generally accepted in the United States. The condensed consolidated interim financial statements do not include all of the disclosures required in the annual consolidated financial statements, and should be read in conjunction with the Company's annual financial statements for the year ended December 31, 2011. Significant accounting policies The accounting policies adopted in the preparation of the condensed consolidated interim financial statements are consistent with those followed in the preparation of the Company's annual consolidated financial statements for the year ended December 31, 2011. 3.SEGMENTAL INFORMATION The Company provides vessel operations on charters, including time charters and spot rentals, and trades in physical and future LNG contracts. Golar's reportable segments consist of the primary services it provides. Although Golar's segments are generally influenced by the same economic factors, each represents a distinct product in the LNG industry. There have not been any intersegment sales during the periods presented. Segment results are evaluated based on operating income. The accounting principles for the segments are the same as for the Company's consolidated financial statements. The business is split into two segments based on differences in management structure and reporting, economic characteristics, customer base, asset class and contract structure. The Company operates in the following two segments: · Vessel Operations – The Company owns or leases, and subsequently charters out LNG vessels and Floating Storage and Regasification Units ("FSRUs") for fixed terms to customers. · LNG Trading – Provides physical and financial risk management in LNG and gas markets for its customers around the world. Activities include structured services to outside customers, arbitrage service as well as proprietary trading The LNG trading operations meets the definition of an operating segment as the business is a financial trading business and its financial results are reported directly to the chief operating decision maker. The LNG trading segment is a distinguishable component of the Company from which it earns revenues and incurs expenses and whose operating results are regularly reviewed by the chief operating decision maker, and which is subject to risks and rewards different from the vessel operations segment. F-8 (in thousands of $) Three months ended March 31, 2012 Three months ended March 31, 2011 Vessel operations LNG Trading Total Vessel operations LNG Trading Total Revenue from external customers - - Vessel and voyage operating expenses ) - ) ) - ) Administrative expenses ) Depreciation and amortization ) Other operating gains and losses - ) ) - ) ) Operating income (loss) ) ) Gain on business acquisition - Gain on sale of available for sale securities - Net financial expenses ) - ) ) (6 ) ) Income taxes - - Equity in net losses of investees 6 - 6 ) - ) Net income (loss) ) ) Non-controlling interests ) - ) - Net income attributable to Golar LNG Ltd ) ) Total assets Revenues from external customers The vast majority of the Company's vessel operations arise under time charters and in particular with four charterers, Petrobras, Dubai Supply Authority, Qatar Gas Transport Company and Pertamina. Petrobras is a Brazilian energy company. Dubai Supply Authority, or DUSUP is a government entity which is the sole supplier of natural gas to the Emirate. Qatar Gas Transport Company is a Qatari-listed shipping company established by the State of Qatar.Pertamina is the state-owned oil and gas company of Indonesia. Under time charters, the charterer, not the Company, controls the choice of which routes the Company's vessel will serve.These routes can be worldwide. Accordingly, the Company's management, including the chief operating decision maker, does not evaluate the Company's performance either according to customer or geographical region. For the three months period ended March 31, 2012 and 2011, revenues from the following customers accounted for over 10% of the Company's consolidated revenues: (in thousands of $) Three months ended Three months ended March 31, 2012 March 31, 2011 Petrobras 28
